Citation Nr: 1821287	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to an evaluation in excess of 10 percent for right hand strain, status post right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the Army Reserves with active duty from January 12, 2000, to June 23, 2000, and from February 10, 2003 to January 9, 2004.  He had service in the Southwest Theater of Operations from April 29, 2003, to July 27, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, awarded service connection for a right hand strain with an initial noncompensable rating, and denied service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.  The Veteran filed a timely notice of disagreement with the initial rating assigned for the right hand and with the denial of service connection for major depressive disorder, but not with the denial of service connection for PTSD.  In April 2014, the RO issued a rating decision increasing the initial right hand rating to 10 percent.  As 10 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 10 percent assigned, the appeal of that issue continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2017, the Veteran provided hearing testimony before the undersigned at a Board videoconference hearing.  A transcript of the hearing is within the claims file.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder cannot be reasonably disassociated from his active service.

2.  During the pendency of this claim, the Veteran's right hand, at worst, is manifested by a 2 cm gap between the pad of the thumb and fingers following repetitive testing, and by a 3 cm gap between the long finger and proximal transverse crease of the hand on maximal finger flexion following repetitive testing.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an evaluation in excess of 10 percent for right hand strain, status post right hand injury, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has a current diagnosis of major depressive disorder.  See February 2013 VA examination report.  He contends this disability had its onset at the time of his deployment to Iraq.  An August 2003 evaluation by a psychologist shows the diagnosis of major depressive disorder shortly after the Veteran's period of active duty, but which narrates its onset during the Veteran's active service.  This report shows the Veteran's report of an initial onset of depression while preparing for his unit's deployment to Iraq and while in Iraq his mood worsened and he developed symptoms of anhedonia, fatigue, weight loss, insomnia, irritability, headaches and decreased concentration.  The psychologist completing the report noted that the Veteran had no prior psychiatric history.   A December 2003 clinical note shows the Veteran was treated for major depressive disorder and the symptoms were diminishing.  Ongoing evidence shows that the symptoms and treatment for the Veteran's depression continued, waxing and waning as treatment was received.  An October 2004 note shows his report of having depression after his return from Iraq, but having put off treatment for insurance reasons.  Thus, it is reasonable that the symptoms of the disorder fluctuated.

In February 2013, a VA examiner noted the Veteran's depression to be triggered by multiple stressors including the stress of being overseas and multiple losses of family members, thus implying an association with the current depressive disorder and the Veteran's active service.  At the Veteran's hearing, he confirmed the loss of family members during his deployment.  See hearing transcript at page 9.  Thus, the February 2013 VA examiner's statements support the finding that the Veteran's depression had its onset in service.

A June 2013 opinion suggested the Veteran did not, in fact, have major depressive disorder during his active service.  The records of the service evaluation in 2003, however, were added to the claims file after this opinion was rendered.  In fact, the opinion was explicitly based on the author's inability to find an indication of major depressive disorder in service, which implies a different opinion would have been rendered had the clear evidence of the earlier diagnosis been available.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for major depressive disorder on a direct basis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  
38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

II.  Initial Rating Right Hand

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected right hand strain on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a rating in excess of 10 percent for his service connected right hand strain.  The record reveals that the Veteran injured his right hand in service and was awarded service connection for residual right hand strain.  An initial 10 percent rating is in place under 38 C.F.R. § 4.71a, Diagnostic Code 5229, which pertains to limitation of motion of individual digits.

Initially, the Board has reviewed the various rating criteria available for the hand, which include criteria pertaining to amputation and ankylosis, neither of which are present in this case.  No part of the Veteran's hand has been amputated and the evidence does not show, nor does he contend, that any of his joints is manifested by ankylosis, an immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Limitation of motion of individual digits is considered in Diagnostic Codes 5228 through 5230.  

Pursuant to Diagnostic Code 5228, limitation of motion of the thumb is rated as follows: a noncompensable evaluation is provided for a gap of less than one inch (2.5 cm) between thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent evaluation is provided for a gap of one to two inches (2.5 to 5.1 cm) between thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent evaluation is provided for a gap of more than two inches (5.1 cm) between thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Pursuant to Diagnostic Code 5229, limitation of motion of the index or long finger is rated as follows: a noncompensable evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees; and a 10 percent evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

Pursuant to Diagnostic Code 5230, limitation of motion of the ring or little finger is rated as noncompensable with any limitation of motion.

Here, the Board finds that the preponderance of the evidence does not support the assignment of an evaluation in excess of 10 percent for the Veteran's right hand strain.  In June 2013, the Veteran was afforded a VA examination of his hand.  At that time, he reported recurrent right hand pain.  With regard to flare-ups impacting the function of his hand, he described intolerance to excessive, repetitive or prolonged activity of the right hand, an intolerance to fine motor activity of the right hand and frequently fumbling with and dropping objects.  At the time of this examination, the examiner noted no limitation of motion or evidence of painful motion of the fingers or thumbs, both with initial testing and following repetitive testing.  There were no gaps noted following range of motion testing.  The examiner noted weakened and painful movement for the index, long and ring fingers.  Muscle strength testing was normal.

The Veteran was again examined in July 2015.  The Veteran reported having switched jobs from a fire fighter to a paramedic due to not being able to hold the fire hose.  He was also in the process of selling a motorcycle due to an inability to hold the throttle.  Pain was increasing and the Veteran described flare-up of pain during weather changes, particularly in cold weather, as well as with increased activity.  He described the pain as a dull ache.  Range of motion testing revealed a 1 cm gap between the pad of the thumb and fingers, which increased to 2 cm following repetitive testing.  There was a gap between the finger and proximal transverse crease of the hand on maximal finger flexion of 1 cm at the index finger and 2 cm at the long finger, which increased to 2 cm and 3 cm, respectively, after repetitive testing.  The doctor noted that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups, with the symptoms during flare up including pain, fatigue and lack of endurance.

At the March 2017 Board hearing, the Veteran's symptoms were similarly described.  He reported swelling, pain, weakness, dropping things and difficulty buttoning his shirt.  See hearing transcript at page 16.  As the symptoms described are consistent with those shown at the 2015 VA examination, the Board finds there is no need to remand this claim for an updated examination.

During the pendency of this claim, the Veteran's right hand, at worst, is manifested by a 2 cm gap between the pad of the thumb and fingers following repetitive testing, which warrants a noncompensable rating under Diagnostic Code 5228; and by a 3 cm gap between the long finger and proximal transverse crease of the hand on maximal finger flexion following repetitive testing, which warrants a 10 percent rating under Diagnostic Code 5229.  The Veteran's pain and weakness is noted to cause the limitation and is therefore considered in this rating.  Thus, the evidence does not show that a rating in excess of 10 percent is warranted for the Veteran's right hand strain.  


ORDER

Service connection for major depressive disorder is granted.

An evaluation in excess of 10 percent for right hand strain, status post right hand injury, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


